Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    This office action for US Patent application 16/945,338 is responsive to amendments filed on 02/22/2022 in response to the Non-Final Rejection of 11/22/2021. Note that 16/945,338, filed 07/31/2020 is a continuation of 15/874,439, now U.S. Patent No. 10,765,305 B2 and 15/874,439 is a continuation of 14/318,249, now U.S. Patent No. 9,901,244 B2. Claims 21, 23, 25, 31, 34, 38, and 40 have been amended, where Claims 21 and 38 are independent claims. Further, Claim 35 is canceled with Claims 1-20 being previously canceled. Currently, Claims 21-34 and 36-40 are pending and are presented for examination.

Terminal Disclaimer
3.	The terminal disclaimer filed on 02/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,901,244 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
4.    	Applicant’s remarks filed on 02/22/2022 with respect to the amendments and arguments have been fully considered and are persuasive. Therefore there are no issue(s) remaining.


Allowable Subject Matter
5. 	Claims 21-34 and 36-40 are allowed.

REASONS FOR ALLOWANCE
6.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to a circuit board assembly for a multiple viewing elements endoscope.
The most relevant prior art found were Lin (US 2013/0035546 A1) and Uehara (US 2015/0003083 Al), hereinafter referred to as Lin and Uehara, respectively, as noted in the Notice of Allowance for parent application 15/874,439 (dated 04/30/2020) which are both analogous art in the same or similar field of endeavor of endoscopes having flexible circuit boards (Uehara - Figs. 7-8 and para 0075-0076 and Lin (abstract). However, both Lin and Uehara do not reasonably teach and/or suggest all of the disclosed features of the instant claims. Further, the effective filing dates of both references are after Applicant’s effective filing date. Prior art Salman et al. (US 2008/0055403 Al ), hereinafter referred to as Salman, was also identified as relevant prior art as it reveals a U-shaped printed circuit board (PCB) for the optical head of an endoscope (see claim 21), however, Salman does not disclose the claimed features as a whole, particularly with respect to the physical layout of the electronic circuit board assembly. Other relevant prior art include Gilad et al. (US 2010/0326703 A1), Tsai (US 2013/0077257 A1), and Meron et al. (US 2002/0109774 A1) hereinafter referred to as Gilad, Tsai, and Meron, respectively, as noted in the Notice of Allowance for parent application 14/318,249 (dated 10/16/2017), however like Salmon, Gilad, Tsai, and Meron do not disclose the claimed features as a whole, particularly with respect to the physical layout of the electronic circuit board assembly. In particular, the above prior art do not explicitly disclose first and second frames configured to receive front and side image sensors, including second and third circuit boards, respectively, that are folded into U-shapes as recited in claim 21, i.e., “An electronic circuit board assembly for a multi- viewing elements endoscope, the assembly comprising: a first base circuit board; a first frame configured to receive a front image sensor including a second circuit board, wherein the first frame is positioned at one end of the first base circuit board; and a second frame configured to receive a side image sensor including a third circuit board, wherein said second frame is positioned adjacent to said first frame; wherein the third circuit board and the second circuit board are each folded into a "U" shape”.  Moreover, the above prior art do not reasonably disclose first and second base circuit boards that couple to the third and fourth circuit boards of the front and side image sensors, respectively, as recited in claim 33, i.e., “An electronic circuit board assembly for a multi- viewing elements endoscope, the assembly comprising: a first base circuit board; a second base circuit board; a front image sensor including a third circuit board, wherein the third circuit board is coupled to the first base circuit board and the second base circuit board; and a side image sensor including a fourth circuit board, wherein the fourth circuit board is coupled to the first base circuit board and the second base circuit board”. Lastly, the above prior art do not reasonably disclose the positioning of the first and second frames on the first base circuit board that receive the front and side image sensors, respectively, as recited in claim 38, i.e., “An electronic circuit board assembly for a multi- viewing elements endoscope, the assembly comprising: a first base circuit board; a first frame configured to receive a front image sensor and a first lens assembly, wherein the first frame is positioned at one end of the first base circuit board; and -6-Application No.: 16/945,338Attorney Docket No.: 12000-0044-05000 a second frame configured to receive a side image sensor and a second lens assembly, wherein said second frame is positioned adjacent to said first frame, wherein each of the first lens assembly and the second lens assembly extends between two illuminators.” as recited in claim 38.  As such, the teachings of the above prior art either alone or in combination do not reasonably disclose and/or suggest the features of independent claims 21, 33, and 38 as they pertain to the claimed circuit board assembly. Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 21-34 and 36-40 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486